Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-8-2004

NLRB v. Local 13000
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4077




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"NLRB v. Local 13000" (2004). 2004 Decisions. Paper 141.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/141


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 03-4077
                                    ____________

                    NATIONAL LABOR RELATIONS BOARD,

                                                Petitioner

                                           v.

                 COMMUNICATIONS WORKERS OF AMERICA,
                        AFL-CIO, LOCAL 13000,

                                            Respondent
                                    ____________

                      Application for Enforcement of an Order
                        of the National Labor Relations Board
                  (Board Docket Nos. 6-CB-10814 and 6-CB-10830)
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 29, 2004

     Before: SCIRICA, Chief Judge, FISHER and GREENBERG, Circuit Judges.

                               (Filed November 8, 2004)
                                     ____________

                             OPINION OF THE COURT
                                  ____________

FISHER, Circuit Judge.

      Petitioner National Labor Relations Board (the “Board”) seeks to enforce its order

in connection with its finding that Respondent Communications Workers of America,
AFL-CIO, Local 1300 (“CWA”) violated § 8(b)(1)(A) of the National Labor Relations

Act (the “Act”) by prosecuting and fining Susan Irving and Margaret Eichner for working

mandatory overtime. We will enforce the order.

       The Board properly exercised jurisdiction over the unfair labor practices action

against the CWA under § 10(a) of the Act. See 29 U.S.C. § 160(a). The Board’s order is

final under § 10(e) of the Act. Id. at § 160(3). Because the underlying unfair labor

practices at issue took place in Pennsylvania, we have jurisdiction to consider the Board’s

timely application to enforce its order under § 10(e) of the Act. Id.

       On August 29, 2003, the Board concluded that the CWA had violated § 8(b)(1)(A)

of the Act by prosecuting and fining Irving and Eichner for working mandatory overtime

for Verizon. The Board issued an order requiring the CWA to do or refrain from doing a

host of things. Pertinent to this appeal, the order required the CWA to mail a copy of a

remedial notice to all 7,500 member-employees in the contractual Verizon statewide

Pennsylvania bargaining unit. Among other things, the required notice would apprise

member-employees that: the CWA had violated federal law in connection with its

punishment of Irving and Eichner; the CW A would not punish or discipline member-

employees like and for the same reasons it punished and disciplined Irving and Eichner,

or for disobeying any CWA directive to engage in unprotected activity that would expose

them to lawful discipline by Verizon; and the CWA would take the required remedial

steps with respect to its violations vis-a-vis Irving and Eichner. The CWA refused to



                                             2
provide the required notice, prompting the Board to file the instant application seeking

enforcement of the order’s notice provision.

       Section 10(c) of the Act “charges the Board with the task of devising remedies to

effectuate the policies of the Act.” NLRB v. Seven-Up Bottling Co. of Miami, Inc., 344

U.S. 344, 346 (1953). The Board’s power to fashion remedies “is a broad discretionary

one, subject to limited judicial review.” Fibreboard Paper Prods. Corp. v. NLRB, 379

U.S. 203, 216 (1964). “[C]ourts of appeals ‘should not substitute their judgment for that

of the NLRB in determining how best to undo the effects of unfair labor practices.’”

Quick v. NLRB, 245 F.3d 231, 254 (3d Cir. 2001) (quoting Sure-Tan, Inc. v. NLRB, 467

U.S. 883, 899 (1984)). “The NLRB’s choice of a remedy must be given ‘special respect

by reviewing courts,’ and must not be disturbed ‘unless it can be shown that the order is a

patent attempt to achieve ends other than those which can fairly be said to effectuate the

policies of the Act.’” Id. (citations omitted).

       The CWA argues that the notice provision in the Board’s order falls outside the

wide ambit of the Board’s remedial powers. It contends that requiring mailing of the

notice to 7,500 employees, virtually all of whom were unaffected by the CW A’s unfair

labor practices arising out of the August 4-5, 2000 events, was punitive, and therefore an

abuse of the Board’s remedial discretion. The Board counters that we lack jurisdiction to

consider the CWA’s challenge to the order’s notice provision because the CWA never




                                                  3
objected to that provision before the Board, and that even if we have jurisdiction, the

Board did not abuse its discretion in requiring the notice.

       We agree with the Board that it did not abuse its discretion in ordering the CWA to

disseminate the notice. As the Board points out, the CWA’s August 2000 ban on working

mandatory overtime applied to all members of the Verizon statewide Pennsylvania

bargaining unit, not just to Irving and Eichner. The CWA widely publicized its overtime

directive against “forced or voluntary overtime” in an admitted effort “to reach as many

people as we possibly could.” Moreover, the CWA fully intended to enforce its overtime

directive against any one of its members who failed to comply, and its officials in both

eastern and western Pennsylvania filed internal union charges against members who

worked mandatory overtime for Verizon.

       This evidence is sufficient to support enforcement of the Board’s order under our

narrow scope of review. We therefore grant the Board’s application to enforce its

August 29, 2003 order. 1

________________________




       1
        The Board also seeks affirmance of its underlying ruling that the CWA’s actions
respecting Irving and Eichner violated § 8(b)(1)(A) of the Act on grounds that the CWA
does not seek review of that finding on appeal. We agree with the Board, and therefore
affirm that underlying ruling. See NLRB v. Konig, 79 F.3d 354, 356 n. 1 (3d Cir. 1996)
(affirming Board’s finding that union committed unfair labor practices where union failed
to object to that finding on appeal) (citation omitted).

                                              4